PER CURIAM.
Larry Bryant was convicted of robbery and sentenced to forty years in prison with a mandatory minimum of thirty years. Although he raises numerous issues on appeal, we affirm them without discussion, except for a double jeopardy challenge to his sentence.
The trial court sentenced appellant as a habitual violent felony offender, violent career criminal, and prison releasee reoffen-der. We conclude that appellant’s constitutional challenges to the Prison Releasee Reoffender Act are without merit. See State v. Cotton, 769 So.2d 345 (Fla.2000). However, appellant’s sentence must be reversed because its imposition under the various sentencing provisions violates double jeopardy. McCray v. State, 762 So.2d 1004 (Fla. 4th DCA 2000); Mendez v. State, 761 So.2d 438 (Fla. 4th DCA 2000); Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999); Lewis v. State, 751 So.2d 106 (Fla. 5th DCA 1999).
We recognize that the decisions of our sister courts conflict with Adams, and we therefore certify conflict with those cases. See Smith v. State, 754 So.2d 100 (Fla. 1st DCA 2000); Newsome v. State, 25 Fla. L. Weekly D619, — So.2d —, 2000 WL 256153 (Fla. 2d DCA Mar.8 2000); McDaniel v. State, 751 So.2d 182 (Fla. 2d DCA 2000); Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999), rev. granted, 761 So.2d 329 (Fla.2000); Alfonso v. State, 761 So.2d 1231 (Fla. 3d DCA 2000).
AFFIRMED in part, REVERSED, in part, and REMANDED.
WARNER, C.J., TAYLOR and HAZOURI, JJ., concur.